Exhibit 10.11

 

THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS SO REGISTERED OR AN EXEMPTION THEREFROM IS
AVAILABLE.

 

WARRANT TO PURCHASE COMMON STOCK

OF TRUMP ENTERTAINMENT RESORTS, INC.

 

THIS CERTIFIES THAT, for value received, TRUMP ENTERTAINMENT RESORTS, INC., a
Delaware corporation formerly known as Trump Hotels & Casino Resorts, Inc. (the
“Company”), promises to issue to Donald J. Trump, the holder of this Warrant,
its nominees, successors or assigns (the “Holder”), 1,446,706 nonassessable
shares of Common Stock, par value $0.001 per share, of the Company (“Common
Stock”), upon the payment by the Holder to the Company of the Warrant Price (as
defined herein) and to deliver to the Holder a certificate or certificates
representing the Common Stock purchased. The number of shares of Common Stock
purchasable upon exercise of this Warrant and the Warrant Price shall be subject
to adjustment from time to time as provided herein. The initial warrant price
per share of Common Stock shall be equal to $21.90 per share (the “Warrant
Price”), subject to adjustment as provided herein.

 

For the purpose of this Warrant, the term “Common Stock” shall mean (i) the
class of stock designated as the Common Stock of the Company at the date of this
Warrant, or (ii) any other class or classes of stock resulting from successive
changes or reclassifications of such class of stock, and the term “Business Day”
shall mean any day other than a Saturday or Sunday or a day on which commercial
banks in New York, New York are required or authorized to be closed.

 

Section 1. Term of Warrant, Exercise of Warrant. (a) Subject to the terms of
this Warrant, the Holder shall have the right, at its option, which may be
exercised in whole or in part, at any time, and from time to time, commencing at
the time of the issuance of this Warrant and until 5:00 p.m. Eastern Time on May
20, 2015 to purchase from the Company the number of fully paid and nonassessable
shares of Common Stock which the Holder may at the time be entitled to purchase
on exercise of this Warrant (the “Warrant Shares”). Notwithstanding the
foregoing, if the Holder shall have given the Company written notice of its
intention to exercise this Warrant on or before 5:00 p.m. Eastern Time on May
20, 2015, the Holder may exercise this Warrant at any time through (and
including) the next Business Day following the date that all applicable required
regulatory holding periods have expired and all applicable required governmental
approvals have been obtained in connection with such exercise of this Warrant by
the Holder, if such Business Day is later than on May 20, 2015 (May 20, 2015 or
such later date being herein referred to as the “Warrant Expiration Date”).
After the Warrant Expiration Date, this Warrant will be void.

 

(b) The purchase rights evidenced by this Warrant shall be exercised by the
Holder surrendering this Warrant, with the form of Exhibit A hereof duly
executed by the Holder, to the Company at its office in Atlantic City, New
Jersey (or, in the event the Company’s principal office is no longer in Atlantic
City, New Jersey, its then principal office (the “Principal Office”)),
accompanied by the payment of an amount (the “Exercise Payment”) equal to the
Warrant Price,

 



--------------------------------------------------------------------------------

multiplied by the number of Warrant Shares being purchased pursuant to such
exercise, payable as follows: (i) by payment to the Company in cash, by
certified or official bank check, or by wire transfer of the Exercise Payment,
(ii) by surrender to the Company for cancellation of securities of the Company
having a Market Price (as hereinafter defined) on the date of exercise equal to
the Exercise Payment; or (iii) by a combination of the methods described in
clauses (i) and (ii) above. In lieu of exercising the Warrant, the Holder may
elect to receive a payment equal to the difference between (A) the Market Price
on the date of exercise, multiplied by the number of Warrant Shares as to which
the payment is then being elected and (B) the exercise price with respect to
such Warrant Shares, payable by the Company to the Holder only in shares of
Common Stock valued at the Market Price on the date of exercise. For purposes
hereof, the term “Market Price” shall mean, with respect to any day, the average
closing price of a share of Common Stock or other security for the 15
consecutive trading days preceding such day on the principal national securities
exchange on which the shares of Common Stock or securities are listed or
admitted to trading or, if not listed or admitted to trading on any national
securities exchange, the average of the reported bid and asked prices during
such 15 trading day period on the Nasdaq National Market or, if the shares are
not listed on the Nasdaq National Market, in the over-the-counter market or, if
the shares of Common Stock or securities are not publicly traded, the Market
Price for such day shall be the fair market value thereof determined jointly by
the Company and the Holder; provided, however, that if such parties are unable
to reach agreement within a reasonable period of time, the Market Price shall be
determined in good faith by an independent investment banking firm selected
jointly by the Company and the Holder or, if that selection cannot be made
within 15 days, by an independent investment banking firm selected by the
American Arbitration Association in accordance with its rules. All fees and
expenses of such independent investment banking firm that are incurred in
connection with the determination of Market Price shall be borne equally by the
Company and the Holder.

 

(c) Upon any exercise of this Warrant, the Company shall issue and cause to be
delivered with all reasonable dispatch, but in any event within three Business
Days, to or upon the written order of the Holder and, subject to Section 3, in
such name or names as the Holder may designate, a certificate or certificates
for the number of full Warrant Shares issuable upon such exercise together with
such other property, including cash, which may be deliverable upon such
exercise. If fewer than all of the Warrant Shares represented by this Warrant
are purchased, a new Warrant of the same tenor as this Warrant, evidencing the
Warrant Shares not purchased will be issued and delivered by the Company at the
Company’s expense, to the Holder together with the issue of the certificates
representing the Warrant Shares then being purchased. All Warrant Certificates
surrendered upon exercise of Warrants shall be canceled by the Company.

 

Section 2. Warrant Register, Registration of Transfers.

 

Section 2.1. Warrant Register. The Company shall keep at its Principal Office, a
register in which the Company shall record the name and address of the Holder
from time to time and all transfers and exchanges of this Warrant (the “Warrant
Register”). The Company shall give the Holder prior written notice of any change
of the address at which the Warrant Register is kept.

 

Section 2.2. Registration of Transfers, Exchanges or Assignment of Warrants. The
Holder shall be entitled to assign its interest in this Warrant in whole or in
part to any person upon surrender thereof accompanied by a written instrument or
instruments of transfer in the

 

- 2 -



--------------------------------------------------------------------------------

form of Exhibit B hereof duly executed by the Holder. This Warrant may also be
exchanged or combined with warrants of like tenor at the option of the Holder
for another Warrant or Warrants of like tenor and representing in the aggregate
the right to purchase a like number of Warrant Shares upon presentation thereof
to the Company at its Principal Office together with a written notice signed by
the Holder specifying the denominations in which the new Warrant is or the new
Warrants are to be issued.

 

Upon surrender for transfer or exchange of this Warrant to the Company at its
Principal Office for transfer or exchange, in accordance with this Section 2,
the Company shall, without charge (subject to Section 3), execute and deliver a
new Warrant or Warrants of like tenor and of a like aggregate amount of Warrant
Shares in the name of the assignee named in such instrument of assignment and,
if the Holder’s entire interest is not being assigned, in the name of the Holder
with respect to that portion not transferred, and this Warrant shall promptly be
canceled.

 

Section 3. Payment of Taxes. The Company shall pay all documentary stamp taxes,
if any, attributable to the initial issuance of any Warrant Shares upon the
exercise of this Warrant.

 

Section 4. Certain Covenants.

 

Section 4.1. Reservation of Warrant Shares. There have been reserved and the
Company shall at all times keep reserved, out of its authorized but unissued
Common Stock, free from any preemptive rights, rights of first refusal or other
restrictions (other than pursuant to the Securities Act of 1933, as amended (the
“Act”)) a number of shares of Common Stock sufficient to provide for the
exercise of the rights of purchase represented by this Warrant. The transfer
agent, if any, for the Common Stock, and every subsequent transfer agent for any
shares of its Common Stock issuable upon the exercise of any of the rights of
purchase as set out in this Warrant, shall be irrevocably authorized and
directed at all times to reserve such number of authorized shares as shall be
requisite for such purpose.

 

Section 4.2. No Impairment. The Company shall not by any action including,
without limitation, amending its Restated Certificate of Incorporation, any
reorganization, transfer of assets, consolidation, merger, dissolution or issue
or sale of securities, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, but shall at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action, as may
be necessary or appropriate to protect the rights of the Holder against
impairment. Without limiting the generality of the foregoing, the Company shall
take all such action as may be necessary or appropriate so that the Company may
validly issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant at the then Warrant Price therefor.

 

Section 4.3. Notice of Certain Corporate Action. In case the Company shall
propose (a) to offer to the holders of its Common Stock rights to subscribe for
or to purchase any shares of Common Stock or shares of stock of any class or any
other securities, rights or options, or (b) to effect any reclassification of
its Common Stock (other than a reclassification involving only the subdivision,
or combination, of outstanding shares of Common Stock), or (c) to effect any
capital reorganization, or (d) to effect any consolidation, merger or sale,
transfer or other disposition of all or substantially all of its property,
assets or business, or (e) to effect the liquidation, dissolution or winding up
of the Company, or (f) to offer to the holders of its Common Stock the

 

- 3 -



--------------------------------------------------------------------------------

right to have their shares of Common Stock repurchased or redeemed or otherwise
acquired by the Company, or (g) to take any other action which would require the
adjustment of the Warrant Price and/or the number of Warrant Shares issuable
upon exercise of this Warrant, then in each such case (but without limiting the
provisions of Section 5), the Company shall give to the Holder, a notice of such
proposed action, which shall specify the date on which a record is to be taken
for purposes of such dividend, distribution of offer of rights, or the date on
which such reclassification, reorganization, consolidation, merger, sale,
transfer, disposition, liquidation, dissolution, or winding up is to take place
and the date of participation therein by the holders of Common Stock, if any
such date is to be fixed and shall also set forth such facts with respect
thereto as shall be reasonably necessary to indicate the effect of such action
on the Common Stock. Such notice shall be so given at least 10 Business Days
prior to the record date for determining holders of the Common Stock for
purposes of participating in or voting on such action, or at least 10 Business
Days prior to the date of the taking of such proposed action or the date of
participation therein by the holders of Common Stock, whichever shall be the
earlier. Such notice shall specify, in the case of any subscription or
repurchase rights, the date on which the holders of Common Stock shall be
entitled thereto, or the date on which the holders of Common Stock shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon any reorganization, reclassification, consolidation, merger,
sale or other action, as the case may be. Such notice shall also state whether
the action in question or the record date is subject to the effectiveness of a
registration statement under the Act or to a favorable vote of security holders,
if either is required, and the adjustment in Warrant Price and/or number of
Warrant Shares issuable upon exercise of this Warrant as a result of such
reorganization, reclassification, consolidation, merger, sale or other action.

 

Section 5. Adjustment of Warrant Price.

 

Section 5.1. Subdivision or Combination of Stock. In case the Company shall at
any time (a) issue a dividend payable in Common Stock or Convertible Securities
or any rights to subscribe for or to purchase, or any options for the purchase
of, Common Stock or Convertible Securities or (b) subdivide its outstanding
shares of Common Stock into a greater number of shares or combine its
outstanding shares of Common Stock into a smaller number of shares, the Warrant
Price in effect immediately prior to such subdivision or combination shall be
adjusted to an amount that bears the same relationship to the Warrant Price in
effect immediately prior to such action as the total amount of shares of Common
Stock outstanding immediately prior to such action bears to the total number of
shares of Common Stock outstanding immediately after such action, and the number
of shares of Common Stock purchasable upon the exercise of any Warrant shall be
that number of shares of Common Stock obtained by multiplying the number of
shares of Common Stock purchasable immediately prior to such adjustment upon the
exercise of such Warrant by the Warrant Price in effect immediately prior to
such adjustment and dividing the product so obtained by the Warrant Price in
effect after such adjustment.

 

Section 5.2. Reorganization, Reclassification, Consolidation, Merger or Sale.
(a) If any capital reorganization or reclassification of the capital stock of
the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification,

 

- 4 -



--------------------------------------------------------------------------------

consolidation, exercise, merger or sale, lawful and adequate provision shall be
made whereby the Holder shall thereafter have the right to receive upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore receivable upon the exercise of
this Warrant, the amount of shares of stock, securities or assets (including
cash) as may be issued or payable with respect to or in exchange for a number of
outstanding shares of such Common Stock equal to the number of Warrant Shares
for which this Warrant could have been exercised immediately prior to such
reorganization, reclassification, consolidation, merger or sale, and in any such
case appropriate provision shall be made with respect to the rights and
interests of such Holder to the end that the provisions hereof shall thereafter
be applicable, as nearly as may be, in relation to any shares of stock,
securities or assets (including cash) thereafter deliverable upon the exercise
of this Warrant. The Company will not effect any consolidation, merger or sale,
unless prior to the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume, by written instrument executed and mailed
or delivered to the Holder at the last address of such Holder appearing on the
books of the Company, the obligation to deliver to such Holder such shares of
stock, securities or assets (including cash) as, in accordance with the
foregoing provisions, the Holder may be entitled to receive.

 

(b) Notwithstanding the foregoing:

 

(i) In the event of a merger or consolidation of the Company in which the
consideration otherwise receivable in such merger or consolidation by the Holder
upon exercise of the Warrant consists of anything other than cash or securities
of an issuer whose equity securities are registered under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Holder shall be entitled
to receive, upon exercise hereof, the consideration the Holder would be entitled
to receive pursuant to Section 5.2(a).

 

(ii) In the event of a merger or consolidation of the Company in which the
consideration otherwise receivable in such merger or consolidation by the Holder
upon exercise of the Warrant consists solely of securities of an issuer whose
equity securities are registered under the 1934 Act (a “Public Issuer”), this
Warrant may, at the option of the corporation surviving the merger or
consolidation, be converted into either the right to receive an amount in cash
equal to the number of Warrant Shares for which the Warrant is then being
exercised, multiplied by the Market Price of a share of Common Stock (the “Cash
Value”) or a warrant to acquire Common Stock of the Public Issuer. In the event
the corporation surviving the merger or consolidation elects to convert this
Warrant into the right to acquire Common Stock of the Public Issuer, the Warrant
Price in effect immediately following such merger or consolidation shall equal
the Warrant Price in effect immediately prior to such merger or consolidation,
multiplied by a fraction, the numerator of which shall be the Market Price of a
share of Common Stock of the Public Issuer and the denominator of which shall be
the Market Price of a share of Common Stock of the Company, and the number of
shares of Common Stock of the Public Company for which this Warrant shall be
exercisable shall equal the number of Warrant Shares represented by this Warrant
immediately prior to such merger or consolidation, multiplied by a fraction, the
numerator of which shall equal the Market Price of a share of

 

- 5 -



--------------------------------------------------------------------------------

the Company and the denominator of which shall equal the Market Price of a share
of the Public Issuer.

 

Section 5.3. No Adjustment for Exercise of Certain Options, Warrants, Etc. The
provisions of this Section 5 shall not apply to any Common Stock issued,
issuable or deemed outstanding under Sections 5.1 to 5.2 inclusive: (i) to any
person pursuant to any stock option, stock purchase or similar plan or
arrangement for the benefit of employees, consultants or directors of the
Company or its subsidiaries in effect on the date of issuance hereof or (ii)
pursuant to options, warrants and conversion rights in existence on the date of
issuance hereof.

 

Section 5.4. Fractional Shares. The Company shall not issue fractions of shares
of Common Stock upon exercise of this Warrant or scrip in lieu thereof. If any
fraction of a share of Common Stock would, except for the provisions of this
Section 5.4, be issuable upon exercise of this Warrant, the Company shall in
lieu thereof pay to the person entitled thereto an amount in cash equal to the
current value of such fraction, calculated to the nearest one-hundredth (1/100)
of a share, to be computed on the basis of the Fair Market Value for a share of
Common Stock as of the date of exercise. The term “Fair Market Value” shall mean
the closing price of a share of Common Stock or other security on the date of
the issuance or sale on the principal national securities exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock or such
other security is not listed or admitted to trading on any national securities
exchange, the average of the reported bid and asked prices on the date of the
issuance or sale on the Nasdaq National Market or, if the Common Stock or such
other security is not listed on the Nasdaq National Market, in the
over-the-counter market or, if the Common Stock or such other security is not
publicly traded, the Fair Market Value for such day shall be the fair market
value thereof determined jointly by the Company and the Holder; provided,
however, that if such parties are unable to reach agreement within five Business
Days of the date of issuance or sale. Fair Market Value shall be determined in
good faith by an independent investment banking firm selected jointly by the
Company and the Holder or, if that selection cannot be made within 15 days, by
an independent investment banking firm selected by the American Arbitration
Association in accordance with its rules. All fees and expenses of such
independent investment banking firm that are incurred in connection with the
determination of Fair Market Value shall be borne equally by the Company and the
Holder. Notwithstanding the foregoing, in the event of issuances of Common Stock
in settlement of obligations of the Company, including without limitation the
settlement of any pending action, suit or proceeding, the determination of Fair
Market Value shall be made as of the date of the applicable settlement agreement
and not the date of issuance as long as the relevant issuance occurs within 30
days of the date of such agreement. In the event the issuance occurs more than
30 days after the date of such agreement, Fair Market Value shall be determined
as of the date of such issuance.

 

Section 5.5. Notice of Adjustment. Upon any adjustment of the Warrant Price, and
from time to time upon the request of the Holder, the Company shall furnish to
the Holder a notice setting forth the amount of the Warrant Price resulting from
such adjustment or otherwise in effect and the number of Warrant Shares then
available for purchase under this Warrant, setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.

 

- 6 -



--------------------------------------------------------------------------------

Section 5.6. Certain Events. If any event occurs as to which, in the good faith
judgment of the Board of Directors of the Company the other provisions of this
Section 5 are not strictly applicable or if strictly applicable would not fairly
protect the exercise rights of the Holder in accordance with the essential
intent and principles of such provisions, then the Board of Directors of the
Company in the good faith, reasonable exercise of its business judgment shall
make an adjustment in the application of such provisions, in accordance with
such essential intent and principles so as to protect such exercise rights as
aforesaid.

 

Section 6. No Rights as a Stockholder; Notice to Holder. Nothing contained in
this Warrant shall be construed as conferring upon the Holder the right to vote
or to consent or to receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as a stockholder of the Company.

 

Section 7. Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement in an amount reasonably satisfactory to it, or (in the case
of mutilation) upon surrender and cancellation thereof, the Company will issue,
in lieu thereof, a new Warrant of like tenor.

 

Section 8. Notices. All notices and other written communications provided for
hereunder shall be given in writing and delivered in person or sent by overnight
delivery service (with charges prepaid) or by facsimile transmission, if the
original of such facsimile transmission is sent by overnight delivery service
(with charges prepaid) by the next succeeding Business Day and (a) if to the
Holder addressed to it at the address or fax number specified for such Holder in
the Warrant Register or at such other address or fax number as the Holder shall
have specified to the Company in writing in accordance with this Section 8, and
(b) if to the Company, addressed to it at 725 Fifth Avenue, 15th Floor, New
York, NY 10022, Attention: General Counsel, Fax No: (212) 688-0397 or at such
other address or fax number as the Company shall have specified to the Holder in
writing in accordance with this Section 8. Notice given in accordance with this
Section 8 shall be effective upon the earlier of the date of delivery or the
second Business Day at the place of delivery after dispatch.

 

Section 9. Applicable Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflict of laws.

 

Section 10. Captions. The captions of the Sections and subsections of this
Warrant have been inserted for convenience only and shall have no substantive
effect.

 

[remainder of page intentionally left blank]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Warrant as of the 20th day
of May, 2005.

 

TRUMP ENTERTAINMENT RESORTS, INC.

By:   /s/    JOHN P. BURKE        

Name:

  John P. Burke

Title:

  Executive Vice President and Treasurer

 

Attest:

  /s/    ROBERT PICKUS             Secretary

 



--------------------------------------------------------------------------------

EXHIBIT A

 

[To be signed only upon exercise of Warrant]

 

To Trump Entertainment Resorts, Inc.:

 

The undersigned, the holder of the within Warrant (the “Holder”), hereby
irrevocably elects to exercise the purchase right represented by such Warrant
for, and to purchase thereunder, [            ] shares of Common Stock of Trump
Entertainment Resorts, Inc. and herewith [makes payment of $[            ]
therefor in full payment of the Exercise Payment][tenders securities having a
Market Price of $[            ] in full payment of the Exercise Payment ] or
[elects to receive a payment equal to the difference between (i) the Market
Price (as defined in the Warrant), multiplied by [            ] (the number of
Warrant Shares as to which the payment is being elected) and (ii)
[            ], which is the exercise price with respect to such Warrant Shares,
in full payment of the Exercise Payment, payable by the Company to the Holder
only in shares of Common Stock valued at the Market Price in accordance with the
terms of the Warrant], and requests that the certificates for such shares be
issued in the name of, and be delivered to [            ], whose address is
[            ].

 

Dated:   

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

  Address

 



--------------------------------------------------------------------------------

EXHIBIT B

 

[To be signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
[                                ] the right represented by the within Warrant
to purchase [            ] shares of the Common Stock of Trump Entertainment
Resorts, Inc. to which the within Warrant relates, and appoints [            ]
attorney to transfer said right on the books of Trump Entertainment Resorts,
Inc. with full power of substitution in the premises.

 

Dated:   

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

  Address

 

In the presence of:

    

 